DISMISS; Opinion Filed February 13, 2013.




                                             In The
                                         nurt nf ppiata
                            3iiftI Oi6trirt nf xa at attas
                                            No. 05-11-01317-CR

                         TOMMY WILLIS COLEY, JR., Appellant

                                                       V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the Criminal District Court No. 7
                                        Dallas County, Texas
                                Trial Court Cause No. F11-11006-Y

                                   MEMORANDUM OPINION
                            Before Justices Lang-Miers, Myers, and Richter’
                                       Opinion by Justice Myers
        We reinstate this appeal. Tommy Willis Coley, Jr. was convicted of aggravated assault

and sentenced to eight years’ imprisonment. Appellant appealed his conviction, including issues

that the trial court erred by denying his amended motion for new trial and by failing to conduct a

hearing on his amended motion for new trial. We abated the appeal and ordered the trial court to

conduct a hearing on the amended motion for new trial. The trial court held a hearing and

granted appellant’s amended motion for new trial.


     1. The Hon. Martin Richter, Justice, Court of Appeals, Fifth District of Texas at Dallas, Retired, sitting by
assignment.
       When a trial court grants a motion for new trial, it restores the case to its position before

the tormer trial. See TEx. R. App. P. 2t.9. Because there is no sentence to be appealed, we have

no jurisdiction over this appeal. See Wailer v. State, 931 S.W.2d 640, 643—44 (Tex. App.—

Dallas 1996, no pet.). Accordingly, we dismiss the appeal for want of jurisdiction.




                                                                         /t4
                                                   LANAM ERS
                                                   JUSTICE

Do Not Publish
TEx. R. APP. P.47
1113 17F.U05
                                  Qtuurt uf Aipiab
                         3FiftI! itritt nf ixa at atta
                                         JUDGMENT

Tommy Willis Coley, Jr., Appellant                   On Appeal from the Criminal District Court
                                                     No. 7, Dallas County, Texas
No. 0541-01317-CR            V.                      Trial Court Cause No. Fl 1-1 1006-Y.
                                                     Opinion delivered by Justice Myers.
The State of Texas, Appellee                         Justices Lang-Miers and Richter
                                                     participating.

     We REINSTATE this appeal. Based on the Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.


                        th
                        13
Judgment entered this        day of February 2013.
                                            ,




                                                     LANA M ERS
                                                     JUSTICE